This memorandum opinion was not selected for publication in the New Mexico Appellate
     Reports. Please see Rule 12-405 NMRA for restrictions on the citation of unpublished
     memorandum opinions. Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court
     of Appeals and does not include the filing date.

 1       IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO ex rel.
 3 HUMAN SERVICES DEPARTMENT and
 4 AMY J. ARAGON,

 5          Petitioners-Appellants,

 6 v.                                                                                    No. 33,933

 7 ANTHONY P. YSCO,

 8          Respondent-Appellee.

 9 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
10 Mary W. Rosner, District Judge

11   New Mexico Human Services Department
12   Child Support Enforcement Division
13   Larry Heyeck, Deputy Director of Legal Services
14   Santa Fe, NM
15   Anthony C. Porter, Special Assistant Attorney General
16   Las Cruces, NM

17 for Appellants

18 Anthony Ysco
19 Arvada, CO

20 Pro Se Appellee

21                                 MEMORANDUM OPINION
 1 SUTIN, Judge.

 2   {1}   In 1997 the district court entered a default judgment against Respondent

 3 Anthony Ysco and in favor of the State Human Services Department (the

 4 Department) pertaining to Respondent’s parentage and child support obligations. In

 5 2014 the district court entered an order containing findings of fact and conclusions

 6 of law, declaring the default judgment void for lack of personal jurisdiction. In that

 7 order, the district court also stated that the Department was precluded from re-filing

 8 its complaint to establish Respondent’s paternity and child support obligation for the

 9 at issue child owing to the child’s present age. The Department appealed from the

10 district court’s order. Respondent has not filed an answer brief on appeal.

11   {2}   We conclude that the default judgment was void for lack of personal

12 jurisdiction, and we affirm the district court’s order in that regard. We further

13 conclude that the court’s order prohibiting the Department from re-filing its

14 complaint has no legal effect because the effect of declaring the default judgment

15 void leaves the original case pending for a disposition on its merits. Accordingly, we

16 remand for further proceedings.

17 BACKGROUND

18   {3}   Because this is a Memorandum Opinion we limit our background discussion

19 to the factual and procedural history that is required to place our discussion in

                                             2
 1 context. As needed, additional background information is provided in the discussion

 2 section of this Opinion.

 3   {4}   In 1995 the Department filed a petition (hereafter, the complaint) to determine

 4 the parent and child relationship between Respondent and the then almost four-year-

 5 old child (Child). The Department alleged in the complaint that Respondent was

 6 Child’s natural father and that he was responsible for past and future child support

 7 and related expenses. In 1997, after Respondent “failed to appear, answer or

 8 otherwise plead” in response to the complaint, the district court entered a default

 9 judgment adjudicating Respondent to be Child’s father and ordering him to pay

10 retroactive and continuing child support and related expenses.

11   {5}   In 2014 Respondent filed a motion to set aside the 1997 default judgment and

12 to order a paternity test. In his motion, Respondent claimed that he was never notified

13 of the complaint or summons because they were served upon Respondent’s uncle,

14 who had “mental health issues” and had never lived with Respondent.

15   {6}   After an evidentiary hearing, at which Respondent testified, the district court

16 found the following. The return of service related to the complaint stated that a

17 summons and complaint were served upon “ ‘Carlos Ysco (Brother).’ ” The return of

18 service did not reflect the address at which Carlos Ysco was served. Nevertheless, the

19 court found that the summons and complaint were delivered to Respondent’s


                                              3
 1 grandmother’s (Lucy Ysco’s) house in Tucumcari, New Mexico. Carlos Ysco, who

 2 is Respondent’s uncle, not his brother, and who has “ ‘mental issues[,]’ ” was visiting

 3 Lucy Ysco’s house on the date of service, but he did not live there. Neither Lucy

 4 Ysco nor Carlos Ysco, the person who was actually served, ever informed

 5 Respondent of the service of the summons and complaint. Respondent never lived

 6 with Carlos Ysco.

 7   {7}   The district court further found that Respondent resided in Arizona at the time

 8 of service in 1995 and that he resided there for approximately a year or more. While

 9 he was living in Arizona, Respondent used Lucy Ysco’s address as a mailing address,

10 and he occasionally picked up his mail from there. Respondent was never served with

11 a summons and complaint by mail, he never picked up the summons and complaint

12 that was served upon Carlos Ysco, and he was never served with a summons and

13 complaint at work or at his place of business in Arizona.

14   {8}   Based on the foregoing findings, the district court concluded that Respondent

15 had not received service of process as required by the version of Rule 1-004(F)

16 NMRA that was in effect in 1995. The district court further concluded that, as a result

17 of the improper service, the district court lacked personal jurisdiction over

18 Respondent when it entered the 1997 default judgment thereby rendering the default

19 judgment void pursuant to Rule 1-060(B)(4) NMRA. Finally the district court


                                              4
 1 concluded that the Department was statutorily barred from “re-fil[ing]” its action to

 2 establish paternity and to recover retroactive child support from Respondent because

 3 Child was twenty-three years old at the time that the court entered its order declaring

 4 the default judgment void. See NMSA 1978, § 40-11A-607(A) (2009, effective Jan.

 5 1, 2010) (“Any proceeding to adjudicate child support shall be brought not later than

 6 three years after the child has reached the age of majority.”).

 7   {9}    On appeal, the Department argues that Respondent was lawfully and properly

 8 served in 1995 with the summons and complaint, and therefore, the district court

 9 erred in concluding that the 1997 default judgment was void. The Department also

10 argues that if this Court affirms the district court’s order declaring the 1997 default

11 judgment void, we should reverse the district court’s order to the extent that it

12 precludes the Department from pursuing its original complaint against Respondent.

13 According to the Department, the effect of declaring that judgment void is that the

14 original complaint is “reactivated.”

15   {10}   We agree with the district court’s conclusion that the 1997 default judgment

16 was void because Respondent was never properly served with the summons and

17 complaint. We do not agree with the court’s implicit determination that the

18 Department would have to re-file its complaint against Respondent; rather, we




                                              5
 1 conclude that the effect of declaring the 1997 default judgment void leaves the

 2 original complaint pending for an adjudication on the merits.

 3 DISCUSSION

 4 Standard of Review

 5   {11}   “Proper service of process is required before a court can exercise jurisdiction

 6 over a [party].” Ortiz v. Shaw, 2008-NMCA-136, ¶ 17, 145 N.M. 58, 193 P.3d 605.

 7 “[A] judgment entered against a party over whom the court lacks personal jurisdiction

 8 is a void judgment.” State ex rel. Office of Attorney Gen. v. Grand River Enters. Six

 9 Nations, Ltd., 2014-NMCA-073, ¶ 6, 329 P.3d 723. Whether the district court had

10 personal jurisdiction over a party is a question of law that we review de novo. Sublett

11 v. Wallin, 2004-NMCA-089, ¶ 11, 136 N.M. 102, 94 P.3d 845. Although we generally

12 review a district court’s decision on a motion to set aside a default judgment for an

13 abuse of discretion, “a district court has no discretion to refuse to set aside a void

14 judgment under Rule 1-060(B)(4).” Grand River Enters., 2014-NMCA-073, ¶ 7.

15 The Default Judgment Is Void as a Matter of Law

16   {12}   In 1995 the applicable version of Rule 1-004(F)(1) required service of process

17 to be made upon an individual “by delivering a copy of the summons and of the

18 complaint to the individual personally[.]” Rule 1-004(F)(1) (1987). If the individual

19 was absent, Rule 1-004(F)(1) (1987) permitted service to be served upon “some


                                               6
 1 person residing at the usual place of abode of the defendant” and if no such person

 2 was available, it was permissible to serve the papers “by posting . . . copies in the

 3 most public part of the defendant’s premises, and by mailing [them] to the defendant

 4 at his last known mailing address[.]” Id.

 5   {13}   The Department argues that in 1995 Respondent was lawfully and properly

 6 served pursuant to Rule 1-004(F)(1) (1987) because a copy of the summons and

 7 complaint were delivered to “a person over [fifteen] years of age and present and/or

 8 residing at [Respondent’s] usual place of abode.” The Department does not challenge

 9 the district court’s finding that Carlos Ysco did not reside at the place where the

10 documents were delivered. The Department focuses its argument on its view that

11 Lucy Ysco’s house was Respondent’s “usual place of abode.”

12   {14}   The district court did not find or conclude that Lucy Ysco’s house was not

13 Respondent’s “usual place of abode.” To the contrary, the district court implicitly

14 concluded that Lucy Ysco’s home was Respondent’s “usual place of abode” as

15 reflected by its conclusion that Carlos Ysco “was not a member residing at the usual

16 place of abode.” (Emphasis added.) Thus, we assume without deciding that for the

17 purpose of Rule 1-004(F)(1), Respondent’s usual place of abode was Lucy Ysco’s

18 home.




                                               7
 1   {15}   Instead of resting its conclusion on the issue of Respondent’s place of abode,

 2 the district court concluded, in relevant part, that the 1995 service was inadequate

 3 because the complaint and summons were served upon Carlos Ysco who was not a

 4 resident of “the usual place of abode,” that is, Lucy Ysco’s home. The Department

 5 does not attack the district court’s finding that Carlos Ysco did not reside at Lucy

 6 Ysco’s home, and it is therefore conclusive. See Rule 12-213(A)(4) NMRA (stating

 7 that an appellant “shall set forth a specific attack on any finding, or such finding shall

 8 be deemed conclusive”).

 9   {16}   The Department implies, but provides no authority in support of the

10 implication, that service was proper upon Carlos Ysco because he was “present” at

11 Lucy Ysco’s home. See In re Adoption of Doe, 1984-NMSC-024, ¶ 2, 100 N.M. 764,

12 676 P.2d 1329 (stating that where a party cites no authority to support an argument,

13 the appellate courts may assume that no such authority exists). Rule 1-004(F)(1)

14 (1987) does not support a conclusion that Carlos Ysco’s mere presence at

15 Respondent’s usual place of abode permitted personal service upon Respondent.

16 Rather, if Respondent was not present at the place of abode and no person over the

17 age of fifteen who resided there was available to receive the service, the rule required

18 the papers to be posted at the premises and mailed to his last known address. Rule 1-

19 004(F)(1) (1987). The record does not reflect that the papers were posted, and the


                                               8
 1 Department does not attack the district court’s finding that the complaint and

 2 summons were never mailed to Respondent. See Rule 12-213(A)(4) (stating that the

 3 district court’s unattacked findings may be deemed conclusive).

 4   {17}   In sum, the record fully supports the district court’s conclusion that the 1995

 5 service did not comport with the then applicable service of process rule. Accordingly,

 6 we affirm the district court’s determination that the 1997 default judgment was void

 7 for lack of personal jurisdiction over Respondent. Grand River Enters., 2014-NMCA-

 8 073, ¶ 6 (“[A] judgment entered against a party over whom the court lacks personal

 9 jurisdiction is a void judgment.”); Ortiz, 2008-NMCA-136, ¶ 17 (stating that

10 “[p]roper service of process is required before a court can exercise jurisdiction over

11 a [party]”).

12 The Effect of Declaring the Default Judgment Void

13   {18}   Having declared the 1997 default judgment void, the district court further

14 concluded that the Department could not re-file its complaint against Respondent

15 because Child was, by 2014, twenty-three years old. See § 40-11A-607(A) (“Any

16 proceeding to adjudicate child support shall be brought not later than three years after

17 the child has reached the age of majority.”). This conclusion was presumably

18 premised on an unstated, implicit conclusion that declaring the 1997 default judgment

19 to be void effectively dismissed the complaint. The Department argues and we agree


                                               9
 1 that the effect of the district court’s order declaring the 1997 default judgment void

 2 leaves the case pending. See Albuquerque Prods. Credit Ass’n v. Martinez, 1978-

 3 NMSC-003, ¶¶ 10-11, 91 N.M. 317, 573 P.2d 672 (recognizing that, when an order

 4 vacating a void judgment pursuant to Rule 1-060(B)(4) is entered, “the status of the

 5 case [is] as though no judgment [has] been entered” and it “leaves the case pending

 6 for a further determination” (internal quotation marks and citation omitted)).

 7 Accordingly, the Department need not re-file its complaint against Respondent;

 8 rather, the original action remains pending and should be disposed of on its merits.

 9 Albuquerque Prods. Credit Ass’n, 1978-NMSC-003, ¶ 12 (recognizing that “it is the

10 policy of the law to dispose of actions on their merits”).

11 CONCLUSION

12   {19}   We affirm the district court’s determination that the 1997 default judgment was

13 void for lack of personal jurisdiction. We remand for further proceedings in the

14 district court.

15   {20}   IT IS SO ORDERED.



16                                          __________________________________
17                                          JONATHAN B. SUTIN, Judge




                                              10
1 WE CONCUR:


2 _______________________________
3 JAMES J. WECHSLER, Judge


4 _______________________________
5 RODERICK T. KENNEDY, Judge




                                    11